Title: From George Washington to Lieutenant Colonel Anthony Walton White, 28 January 1780
From: Washington, George
To: White, Anthony Walton


          
            Sir
            Head Quarters Morris Town 28th Jany 1780
          
          Inclosed you have the Certificate requested in yours of the 18th: You will, upon obtaining your Commission, proceed without delay to south Carolina and take the command of the 1st Regt of Dragoons. By the Regulations of the Army, there will be only one more Feild Officer, (a Major,) to the Regiment, as it will be commanded by a Leiut. Colo. Commandant; Lieut. Colo. Temple must therefore take your place in Colo. Moylans Regt Major Jameson of the 1st Regt being intitled to the Lieutenant Colonelcy of the 2d will, I imagine, have left south Carolina before your arrival. The Majority of the 1st cannot be immediately filled, as the Ranks of two of the eldest Captains of the line is undecided. As soon as that matter is determined, the Officer intitled to the Vacancy shall be sent forward to you, should it not fall to one of Colo. Baylors Captains, who will be upon the spot—I wish you much happiness in your new command and success in whatever you may undertake as I am Sir yr most obt Servt.
        